Citation Nr: 1137912	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 10 percent evaluation, effective March 2007 and denied the petition to reopen the Veteran's service connection claims for hearing loss and tinnitus.    

During the pendency of the appeal, an increased evaluation from 10 percent to 30 percent, effective March 2007, was granted for PTSD by a February 2009 rating decision.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, the Board will continue to assess his increased rating claim.  

In his VA Form 9, the Veteran requested that a travel board hearing be scheduled.  In July 2011, the Veteran withdrew his hearing request.  As such, the hearing was canceled and the Board may proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD is manifested by symptoms of sleeplessness, anxiety, exaggerated startle, and depression.  

2. A September 2003 rating decision denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus on the basis that the disorders neither occurred in nor were they caused by service.  

3.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

4.  Evidence received since the September 2003 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for tinnitus; nor does it raise a reasonable possibility of substantiating the claim.

4.  The Veteran's bilateral hearing loss is as likely as not attributable to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The September 2003 rating decision, which denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus, is final; evidence received since September 2003 in relation to the claim of hearing loss is new and material and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

3.  Evidence received since September 2003 in relation to the claim for tinnitus, while new, is not material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is the result of an injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in May 2007 satisfied the duty to notify provisions.  Nevertheless, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

With respect to the Veteran's petition to reopen his claims for bilateral hearing loss and tinnitus, the May 2007 letter also fully satisfied the duty to notify.  See Quartuccio, 16 Vet. App. at 187.  In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of a petition to reopen a previously denied service connection claim, the veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The May 2007 letter also satisfies the Kent requirements.  

The Board also finds that VA's duty to assist has been satisfied.  The VA treatment records and private medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran's induction and separation physicals are associated in the claims file.  However, any further service treatment records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  The RO sent PIES requests for the Veteran's service treatment records on July 2003 and May 2007.  A negative reply was received in June 2007 which indicated that the Veteran's treatment records were destroyed in the 1973 fire.  The Veteran was notified of this fact in letters dated in October 2010 and November 2010 and asked to submit additional evidence.  

Regarding the petition to reopen to tinnitus claim, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii)(2011).  With respect to the hearing loss claim, the Board has reopened and granted it.  Regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded a VA examination in February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as it was predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disability at issue here.

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c) (4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  As will be discussed below, the Veteran received a GAF score of 65 at his February 2008 VA examination.  A score of 65 shows mild symptoms or impairment in social, occupational, or school functioning.  

The Veteran's May 1944 enlistment physical and his April 1946 separation physical were negative for any psychiatric diagnoses.  The Veteran was afforded a VA examination in February 2008 to assess the nature and etiology of his PTSD.  During the examination, the Veteran provided that he never had any psychiatric treatment but remembered that he had restlessness and difficulty sleeping upon service discharge.   He indicated that his fitful sleep remained a periodic problem and that he had bad memories about the war.  The examiner noted that the Veteran had been married for 59 years and had two sons and six grandchildren.  The Veteran indicated a stable family life with no substance abuse.  The Veteran also reported that he had been retired for 20 years with no significant problems with work.  The examiner noted that his present psychiatric symptoms included disturbed sleep, periodic bad memories, occasional flashbacks, and occasional nervousness.  

On examination, the Veteran was alert and oriented and his dress and hygiene were appropriate.  He complained of occasional anxiety, especially about his war memories.  There was no mania or pressured speech noted although he complained of intrusive thoughts and flashbacks of his combat service.  He also complained of occasional fitful sleep problems which had continued from his service discharge.  The Veteran was diagnosed with PTSD secondary to World War II war experiences.  The examiner provided that his PTSD symptoms were mild with no significant social dysfunction other than restless sleep problems.  There was also no significant employment dysfunction and the Veteran's capacity for improvement and remission of his PTSD was considered very good since he did not abuse substance, was married, had a supportive family, and was successfully retired.  The Veteran was given a GAF score of 65.  

The Veteran also submitted a nursing note from Bishop Hills Elder Care Community, which indicated that since his residence in November 2005, the Veteran has fallen out of his bed and knocked over his lamp due to his restless sleep.  

The Veteran also submitted numerous statements from family members regarding his PTSD symptoms.  In a May 2008 statement from the Veteran's sister, she indicated that upon service discharge, the Veteran did not trust anyone, was sensitive to noise, and sometimes became violent with others.  In a May 2008 statement from the Veteran's son, the son related a story from his uncle, the Veteran's brother, where the Veteran became agitated during his sleep and tried to strangle his brother in his sleep.  In an April 2009 statement, the Veteran's sister-in-law provided a similar story to the story told by the Veteran's son above.  

In August 2011, the Veteran, through his representative, indicated that he currently suffered from disturbed sleep, flashbacks of combat experience, intrusive thoughts, nervousness, trust issues, and startle reaction to sudden noises.    

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The lay statements, to the extent that they describe incidents that they experienced themselves through their senses are also considered competent evidence.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

As noted above, the Veteran was initially assessed with a 10 percent disability rating for his PTSD, effective March 2007.  However, in February 2009, the RO increased the Veteran's disability rating from 10 percent to 30 percent, effective March 2007.  In weighing the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Specifically, the Veteran suffered from depressed mood, anxiety, sleep impairment, and exaggerated startle response.  However, there was no evidence of flattened affect, abnormal speech, difficulty understanding complex commands, impaired judgment or abstract thinking, or difficulty maintaining effective relationships.  Conversely, the Veteran has been married to the same woman for a number of years and has maintained a good relationship with his two sons and six grandchildren.  Further, the Veteran also reported during the February 2008 VA examination that he successfully retired in or about 1988 and did not have any significant problems with his employment prior to his retirement.  See 38 C.F.R. § 4.130.  

The Board acknowledges the Veteran's testimony that he experiences frequent sleep disturbance.  However, there is no indication that this interferes with his routine activities.  Additionally, the Board acknowledges the lay statements which indicated physical violence immediately upon service discharge.  However, there is no indication that the Veteran remains a potential harm to himself or others and the Veteran's sister-in-law's statement provided that his aggressive tendencies improved over time.  The Board acknowledges that while some of the Veteran symptoms fall under the criteria for a higher rating, the majority of his symptoms fall under the criteria for 30 percent disabling.  See 38 C.F.R. § 4.130.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's PTSD is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he successfully retired around 1988 and did not experience significant problems with his employment prior to retirement.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment due to his service-connected PTSD.  As such, a claim for TDIU has not been raised by the record.  

III. New and Material Evidence

The Veteran's claims of service connection for bilateral hearing loss and tinnitus were initially denied by the RO in a September 2003 rating decision.  He was notified of the adverse decision and did not appeal.  In March 2008, the Veteran filed a petition to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The RO found that no new or material evidence had been submitted and denied the petition in a February 2009 rating decision.  The Veteran disagreed with the February 2009 decision and this appeal ensued.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7104, 7105(c)(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a)(2011) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the September 2003 rating decision, the claims file included the Veteran's enlistment and separation physical examinations, a July 2003 VA examination, a June 2003 private nexus opinion, an October 1997 report from McDonald Audiology and Hearing Health Center, and a buddy statement.

Both the enlistment and separation examinations showed that the Veteran's ears were clinically normal.  His whispered voice test results were 15/15 bilaterally during both examinations.  As will be discussed in greater detail below, the October 1997 private audiometric report reveals mild to profound hearing loss.  See 38 C.F.R. § 3.385.  

The June 2003 private opinion from a Dr. P.L.R. provided an opinion that the Veteran's hearing loss is attributable to military service ear injury.  Conversely, a July 2003 VA examination report provided an opinion that it was more likely than not that the Veteran's hearing loss and tinnitus were attributable to the Veteran's occupational noise history and his use of hearing aids with yard tools.  The examiner reasoned that the Veteran did not file a claim for hearing loss or tinnitus when that he initially filed a claim for frozen feet in May 1946 and pointed to the fact that he was employed as a truck driver with noise exposure for 40 years.  The examiner also noted the fact that his most recent audiometric evaluation was 50 years post military service which weighted against chronicity or continuity of care.  

The Veteran submitted a buddy statement from "R.B." who indicated that he went through basic training, advanced training, and was deployed and served a full tour of duty with the Veteran.  R.B. revealed that during infantry training, they were engaged in anti-tank training and had to fire anti-tank guns, which caused substantial noise and concussive air pressure.  R.B. also provided that they were no issued protective hearing devices.  Thereafter, the Veteran and R.B. were deployed with an anti-tank platoon in Europe where they were both loaders of anti-tank guns from December 1944 to April 1945.  He provided that they experienced incoming artillery and tank fire from German troops.  The Veteran also submitted a statement at this time where he noted his training and use of guns and provided that he was not issued ear plugs during training or service.  The Veteran is competent to report in-service noise exposure and his hearing problems.  See Justus, 3 Vet. App. 510.  

Since the September 2003 rating decision, the Veteran submitted a private nurse's note from Bishop Hills Elder Care Community.  This nurse indicated that since his residence in November 2005, the Veteran had worn hearing aids in both ears and complained of hearing a machine like sound even after removing his hearing aids.  He also submitted an additional statement from R.B. which again indicated in-service noise exposure and provided that he and the Veteran suffered from hearing loss and tinnitus during service, which had worsened over time.  The claims file also includes another medical opinion dated in April 2009 from Dr. P.L.R., which again states that that Veteran has been his long time patient and opined that his hearing loss could probably be attributed to his combat duties during World War II.  Dr. P.L.R. made no comment on the Veteran's tinnitus.  

Again, the RO denied the Veteran's hearing loss and tinnitus claims in September 2003 because there was no evidence of nexus or continuity of symptomatology.  Since the September 2003 rating decision, new evidence has been received which shows a possible nexus between the Veterans's current hearing loss and his service.  The evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim of service connection for hearing loss is granted.  See 38 C.F.R. § 3.156(a).

However, while the Veteran has submitted new evidence, namely the nurse's note dated in March 2009 and the buddy statement which speak to the Veteran's tinnitus, it is not material evidence as it does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim.  As such, the petition to reopen the claim of service connection for tinnitus is denied.  See 38 C.F.R. § 3.156(a).

IV.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

By way of background, the Veteran's DD Form 214 indicates that his military specialty was a light truck driver and that he was awarded the Combat Infantry Badge.  The Veteran has provided that he was attached to an anti-tank company, where he constantly used and was around gun fire without ear protection.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  The Board finds that the Veteran is competent and credible to report in-service noise exposure.   See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In-service acoustic trauma is conceded.

Post-service medical records indicate that the Veteran suffers from sensorineural hearing loss in both ears which meet the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  Therefore, the Board turns to the issue of nexus.  See Davidson, 1581 F.3d 1313.

The Veteran's service treatment records show that during his May 1944 induction examination and his April 1946 separation examinations, whispered voice tests were 15/15, which is considered normal.  The Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

A private October 1997 audiometric evaluation showed the Veteran's pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
95
LEFT
40
50
65
70
85

The Board notes that the private audiometric results indicated above were not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).    From the interpreted graph, the Veteran had bilateral hearing loss.  See 38 C.F.R. § 3.385.

Additionally, the Veteran submitted a June 2003 note from his private treating physician who opined that the Veteran's hearing loss was related to his in-service acoustic trauma.  

The Veteran underwent a VA examination in July 2003 to assess his hearing loss.  The examiner reviewed the claims file, to include the Veteran's service treatment records, the October 1997 audiometric results, and the June 2003 positive nexus opinion.  The Veteran's pure tone thresholds were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
60
70
95
LEFT
50
60
65
75
90

He was assessed with moderate to profound sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not likely a result of in-service noise and more likely the result of post-service, occupational noise exposure.  The examiner pointed to the Veteran's 40 years of employment as a truck driver and the fact that the Veteran wore his hearing aids in hazardous noise conditions after service discharge.  He also provided that the evidence did not establish chronicity or continuity of care since the Veteran did not complain of hearing problems at service discharge or when he filed his initial disability claim in May 1946.  He further indicated that the first audiometric examination associated with the claims file was performed many years after service discharge.  

As provided above, the Veteran's buddy and his own statements indicate that the Veteran was exposed to acoustic trauma during service and provide that he experienced hearing loss during service which has continued through the present.  The Veteran is competent to state that he had noise exposure during service and that he perceived that he had hearing problems.  See Jandreau, 492 F.3d 1372.  He is also found to be credible in these assertions.

In balancing this evidence, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss that has been linked to his active duty.  There is credible and competent lay evidence of diminished hearing in the Veteran's ears; competent medical evidence that the Veteran currently has bilateral ear hearing loss; and medical opinion evidence indicating at a minimum that the Veteran's current hearing loss is at least as likely as not caused by in-service acoustic trauma.  The Board finds the Veteran's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.  

The Board finds that the preponderance of the evidence favors a nexus between the current disability and any incident of service, including in-service noise exposure.  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for bilateral hearing loss disability must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  

The petition to reopen the claim of service connection for hearing loss is granted.  

The petition to reopen the claim of service connection for tinnitus is denied.  

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


